Case 13-01576        Doc 62     Filed 12/31/18     Entered 12/31/18 16:59:19          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 01576
         Vanessa Evelyn Roy

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/15/2013.

         2) The plan was confirmed on 08/19/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/25/2013.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 09/28/2018.

         6) Number of months from filing to last payment: 68.

         7) Number of months case was pending: 72.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $72,424.78.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-01576            Doc 62    Filed 12/31/18    Entered 12/31/18 16:59:19                 Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor             $52,245.00
           Less amount refunded to debtor                        $1,484.00

 NET RECEIPTS:                                                                                     $50,761.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,000.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $2,109.25
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,109.25

 Attorney fees paid and disclosed by debtor:                   $500.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as Agent   Unsecured     21,373.00     17,231.84        17,231.84       1,550.87        0.00
 American InfoSource LP as Agent   Unsecured      4,074.00       3,950.24         3,950.24        355.52        0.00
 Asset Acceptance                  Unsecured      2,600.00       2,196.14         2,196.14        197.65        0.00
 Bank of America                   Secured      170,827.00            NA               NA            0.00       0.00
 Carson Pirie Scott                Unsecured         300.00           NA               NA            0.00       0.00
 Cavalry Portfolio Services LLC    Unsecured      1,125.00       1,130.16         1,130.16        101.71        0.00
 Chase                             Unsecured      1,031.00            NA               NA            0.00       0.00
 Cook County Treasurer             Secured             0.00           NA               NA            0.00       0.00
 Credit Management Lp              Unsecured         154.00           NA               NA            0.00       0.00
 Green Tree Servicing LLC          Unsecured     40,999.00       4,099.45       40,999.45       3,689.95        0.00
 HSBC                              Unsecured      1,800.00            NA               NA            0.00       0.00
 HSBC                              Unsecured      1,000.00            NA               NA            0.00       0.00
 HSBC                              Unsecured         500.00           NA               NA            0.00       0.00
 Ic Systems Inc                    Unsecured      1,312.00            NA               NA            0.00       0.00
 Illinois Dept of Revenue 0414     Priority       1,000.00           0.00             0.00           0.00       0.00
 Illinois Dept of Revenue 0414     Unsecured      4,000.00       5,080.42         5,080.42        457.24        0.00
 Internal Revenue Service          Unsecured     49,361.40     66,610.82        66,610.82       5,994.97        0.00
 Internal Revenue Service          Priority      28,000.00     32,639.66        32,639.66      32,639.66        0.00
 Jefferson Capital Systems LLC     Unsecured      2,973.00       2,972.79         2,972.79        267.55        0.00
 Portfolio Recovery Associates     Unsecured         693.00        693.47           693.47          62.41       0.00
 Portfolio Recovery Associates     Unsecured         389.00        389.91           389.91          35.09       0.00
 Quantum3 Group                    Unsecured      2,269.00       2,268.64         2,268.64        204.18        0.00
 TD Bank USA NA                    Unsecured         760.00      1,055.02         1,055.02          94.95       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-01576        Doc 62      Filed 12/31/18     Entered 12/31/18 16:59:19             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $32,639.66         $32,639.66              $0.00
 TOTAL PRIORITY:                                         $32,639.66         $32,639.66              $0.00

 GENERAL UNSECURED PAYMENTS:                            $144,578.90         $13,012.09              $0.00


 Disbursements:

         Expenses of Administration                             $5,109.25
         Disbursements to Creditors                            $45,651.75

 TOTAL DISBURSEMENTS :                                                                     $50,761.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
